STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   December 8, 2015
               Plaintiff-Appellee,

v                                                                  No. 323303
                                                                   Crawford Circuit Court
DANIEL FRANK WISENBAUGH,                                           LC No. 14-003686-FH

               Defendant-Appellant.


Before: SAAD, P.J., and STEPHENS and O’BRIEN, JJ.

PER CURIAM.

       A jury convicted defendant of aggravated stalking, MCL 750.411i, for his violation of a
personal protection order (PPO) obtained by the victim, his ex-girlfriend, when he appeared at
her place of employment. He was sentenced as a habitual offender, third offense, MCL 769.11,
to 43 months to 10 years in prison. Defendant appeals as of right, challenging the scoring of
offense variables (OVs) 4, 8, and 10. We affirm.1




1
  In People v Lockridge, 498 Mich. 358; ___ NW2d ___ (2015), our Supreme Court concluded
that the legislative sentencing guidelines violate a defendant’s Sixth Amendment fundamental
right to a jury trial and are constitutionally deficient to the extent they require judicial fact-
finding beyond facts admitted by the defendant or found by the jury to mandatorily increase the
floor of the minimum sentence range. Id. at 364-365. However, the remedy for this
constitutional violation is the severance of MCL 769.34(2) to the extent that it makes the
guidelines mandatory. Id. The trial court must ascertain the applicable guidelines range and take
it into account when imposing a sentence, but the guidelines are only advisory. Id. at 365.
Consequently, a substantial and compelling reason is no longer required to depart from the
guidelines range. Id. at 364-365. “[I]n cases in which a defendant’s minimum sentence was
established by application of the sentencing guidelines in a manner that violated the Sixth
Amendment, the case should be remanded to the trial court to determine whether that court
would have imposed a materially different sentence but for the constitutional error.” Id. at 397.
This procedure applies to both preserved and unpreserved errors. People v Stokes, ___ Mich
App ___, ___; ___ NW2d ___ (2015) (Docket No. 321303), slip op at 11-12. “To make a
threshold showing of plain error that would require resentencing, a defendant must demonstrate

                                               -1-
        Defendant and the victim knew each other for 6 ½ years and were involved in a romantic
relationship. The victim asked defendant to leave her home, but he did not comply.
Consequently, she evicted defendant from her residence and obtained a PPO against him on
December 12, 2013. The PPO directed defendant not to appear at the victim’s workplace or
residence and not to approach or confront her in a public place or on private property. On
January 30, 2014, the victim was at work when defendant called using his cell phone and
indicated that he needed his tools. The victim instructed defendant not to call her and stated that
she would call the police. Defendant persisted in calling her on the phone, but she did not
answer. When the victim saw a telephone number that she did not recognize on the phone, she
answered the phone only to find that defendant had acquired a different phone to call her.
Defendant continued to call her, but she did not answer. The victim’s foreman, David Auman,
questioned why the victim was not answering the phone. He answered the phone, spoke to
defendant, and instructed the victim to call the police.

       Auman saw a man in a hoodie enter the building and proceed upstairs to the office. He
was aware of the history between defendant and the victim and went to another area of the
building to retrieve Andre Janisse, an employee familiar with defendant and the victim’s
tumultuous relationship, from a different location in the building. Walter Cramer had never met
defendant, but could see from the business floor into the windows of the office where the victim
and defendant were engaged in a struggle. Cramer started up the stairs when Auman came up
from behind and yelled, “Go.”

        The victim felt safe at work because she did not think defendant would come there. She
was in her office working when defendant suddenly appeared in front of her. Defendant said, “I
want my tools. We need to talk.” The victim tried to leave the office, but defendant blocked the
door. She ran to the window and tried to get the attention of workers downstairs by hollering
and waiving her arms because they wore ear plugs in light of the equipment. She went to the
door and tried to place her arm in the way to prevent defendant from locking it. Defendant tried
to push the office door shut as Cramer, Auman, and Janisse struggled to enter the office. The
men managed to push their way into the office and stood between defendant and the victim.
Despite their entry, defendant continued to attempt to get to the victim. Defendant cursed,
threatened to hit Auman, and commented that the “one thing that would make the day better was
a bullet.” Eventually, the employees were able to calm defendant down, and he willingly went
downstairs. A police officer arrived, spoke to the crying and scared victim, retrieved videotape
from the surveillance system, and arrested defendant. Ultimately, the victim believed that
defendant made 10 or 11 calls to her; she was scared of defendant, and no longer felt safe. The
business had two different locations, and the shop employees did not normally work at the


that his or her OV level was calculated using facts beyond those found by the jury or admitted by
the defendant and that a corresponding reduction in the defendant’s OV score to account for the
error would change the applicable guidelines minimum sentence range.” Id. at 399. Here,
defendant has not raised a Sixth Amendment Lockridge violation. Moreover, the trial court
stated that it was “frustrated” by the guidelines range because a longer sentence was warranted in
light of defendant’s record and the need to protect the public, but it was constrained by the
guidelines.


                                                -2-
victim’s office every day. There was the possibility she could have been alone when defendant
came to her place of employment.

         Defendant testified that he stayed at a motor lodge after being evicted from the victim’s
home. He did not have his tools or paperwork to resume his business. Consequently, he made a
“desperate phone call” to the victim at work to retrieve his possessions. Defendant telephoned
the victim twice, and she instructed him not to call her. He ran out of air time on his phone. He
walked to the victim’s father’s home, that was located across the street from the victim’s
employer, to seek assistance in obtaining his tools, but the father was not home. After observing
the victim’s van at her work, defendant testified that he went there without any “malicious
intent.” He denied that the victim’s arm was ever in the doorway. Rather, he stood in front of
the door because three large men were coming after him. The men began to drag him out of the
building, but he asked to walk out on his own. Defendant knew there was a PPO in effect and
that he was not supposed to be there. However, he believed that his contact only constituted a
misdemeanor subjecting him to jail time. Defendant acknowledged that he was previously
convicted of aggravated stalking another woman, but denied that he stalked the victim. Despite
his testimony, defendant was convicted as charged.

        On appeal, defendant contends the sentencing guideline variables for OV 4, 8, and 10
were erroneously scored and a calculation in the appropriate lower range requires resentencing.
We disagree. The circuit court’s factual findings underlying the application of the sentencing
guidelines are reviewed for clear error and must be supported by a preponderance of the
evidence. People v Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013). The facts, as applied to
the statutory scoring conditions, present a question of law that an appellate court reviews de
novo. Id.

        OV 4 addresses psychological injury to a victim and 10 points is scored if “[s]erious
psychological injury requiring professional treatment occurred to a victim.” MCL 777.34(1)(a).
Whether the victim seeks professional treatment is not conclusive with regard to scoring this
variable. People v Waclawski, 286 Mich. App. 634, 681; 780 NW2d 321 (2009). A “victim’s
expression of fearfulness is enough to satisfy the statute.” People v Davenport (After Remand),
286 Mich. App. 191, 200; 779 NW2d 257 (2009). Additionally, a victim’s indication that he no
longer felt safe as a result of the crime was sufficient to support a score of 10 points for OV 4.
People v Gibbs, 299 Mich. App. 473, 493; 830 NW2d 821 (2013). Here, the victim stated that her
“heart quit beating” when defendant entered her office. She also testified that she previously felt
that defendant would not approach her at work, but now she no longer felt safe there. Moreover,
a number of witnesses substantiated that she reacted with fear. Therefore, 10 points was
appropriate under OV 4. People v Earl, 297 Mich. App. 104, 109-110; 822 NW2d 271 (2012),
aff’d on other grounds 495 Mich. 33 (2014).

         Fifteen points are assessed for OV 8 when a “victim was asported to another place of
greater danger or to a situation of greater danger or was held captive beyond the time necessary
to commit the offense.” MCL 777.38(1); People v Steele, 283 Mich. App. 472, 490; 769 NW2d
256 (2009). Stalking is defined as “a willful course of conduct involving repeated or continuing
harassment of another individual that would cause a reasonable person to feel terrorized,
frightened, intimidated, threatened, harassed, or molested and that actually causes the victim to
feel terrorized, frightened, intimidated, threatened, harassed, or molested and that actually causes

                                                -3-
the victim to feel terrorized, frightened, intimidated, threatened, harassed, or molested.” MCL
750.411i(1)(e). Here, defendant’s stalking charge was elevated to aggravated stalking because of
the PPO. MCL 750.411i(2)(a). There is no requirement in either the crime of stalking or the
crime of aggravated stalking that the defendant restrict the freedom of movement of the victim.
Rather, defendant’s arrival at the victim’s place of work in violation of the PPO was sufficient to
constitute aggravated stalking. Multiple witnesses testified that defendant blocked the door,
prevented the victim from escaping, and hindered the employees from coming to her aid. The
victim was thus held captive by defendant in her office before other employees were able to enter
and remove defendant. The trial court did not err in scoring OV 8.

        MCL 777.40 relates to the exploitation of a vulnerable victim. It provides, in relevant
part:

               (1) Offense variable 10 is exploitation of a vulnerable victim. Score
        offense variable 10 by determining which of the following apply and by assigning
        the number of points attributable to the one that has the highest number of points:

               (a) Predatory conduct was involved……………………………. 15 points

                (b) The offender exploited a victim’s physical disability, mental
        disability, youth or agedness, or a domestic relationship, or the offender abused
        his or her authority status.………………………………………………. 10 points

                                              * * *

               (3) As used in this section:

                (a) “Predatory conduct” means preoffense conduct directed at a victim for
        the primary purpose of victimization.

               (b)   “Exploit” means to manipulate a victim for selfish or unethical
        purposes.

                (c) “Vulnerability” means the readily apparent susceptibility of a victim
        to injury, physical restraint, persuasion, or temptation.

To be assessed under OV 10, a victim must have been both vulnerable and exploited. People v
Cannon, 481 Mich. 152, 158-159; 749 NW2d 257 (2008). Vulnerability “may arise not only out
of a victim’s characteristics, but also out of a victim’s relationships or circumstances.” People v
Huston, 489 Mich. 451, 464; 802 NW2d 261 (2011).

                Factors to be considered in deciding whether a victim was vulnerable
        include (1) the victim’s physical disability, (2) the victim’s mental disability, (3)
        the victim’s youth or agedness, (4) the existence of a domestic relationship, (5)
        whether the offender abused his or her authority status, (6) whether the offender
        exploited a victim by his or her difference in size or strength or both, (7) whether
        the victim was intoxicated or under the influence of drugs, or (8) whether the
        victim was asleep or unconscious. The mere existence of one of these factors

                                                -4-
       does not automatically render the victim vulnerable. [Cannon, 481 Mich. at 158-
       159 (footnotes omitted).]

Further, a defendant’s predatory conduct alone “can create or enhance a victim’s
‘vulnerability.’ ” Huston, 489 Mich. at 468. “[C]onduct directed at a victim for the primary
purpose of victimization inherently involves some level of exploitation.” Cannon, 481 Mich. at
159.

        Here, the victim was vulnerable. Defendant exploited his previous relationship because
he utilized his knowledge of her work and routine. Although he represented that the contact was
his desperate attempt to retrieve his tools, the tools were not stored at the victim’s place of
employment, but rather, at her home. Further, defendant exploited his difference in size and
strength when he blocked the victim’s retreat from her office. The victim noted that she
considered her place of work a sanctuary and did not believe defendant would bother her there
even if he might appear at her home. However, the victim also explained that there were times
when the employees worked at the other shop location and she was alone, or the employees were
present, but could not hear her because they wore earplugs while working. The record supports
the conclusion that defendant sought the victim out in an area where he knew she would be
present and where she could not easily escape because she was working. Considering all the
factors, we conclude that the victim was vulnerable. Defendant sought to manipulate the victim
for his own selfish purposes beyond mere stalking.

        As noted, predatory conduct is defined as “preoffense conduct directed at a victim for the
primary purpose of victimization.” MCL 777.40(3)(a). The OV is scored 15 points only for
“those forms of ‘preoffense conduct’ that are commonly understood as being ‘predatory’ in
nature, e.g., lying in wait and stalking, as opposed to purely opportunistic criminal conduct or
‘preoffense conduct involving nothing more than run-of-the-mill planning to effect a crime or
subsequent escape without detection.’ ” Huston, 489 Mich. at 462, quoting Cannon, 481 Mich. at
162. “[T]o be considered predatory, the conduct must have occurred before the commission of
the offense.” Cannon, 481 Mich. at 160. The conduct must have also been “directed at the
person for the primary purpose of causing that person to suffer from an injurious action or to be
deceived.” Id. at 161. Where the purpose of preoffense conduct “is other than making the
potential victim an actual victim” then it is not predatory. Id. at 162 (emphasis added). The
statute does not require that “the defendant’s preoffense predatory conduct have been directed at
one particular or specific victim, but instead as requiring only that the defendant’s preoffense
predatory conduct have been directed at a victim.” Huston, 489 Mich. at 459. The timing and the
location of the conduct may serve as evidence of preoffense predatory conduct. People v
Witherspoon (After Remand), 257 Mich. App. 329, 336; 670 NW2d 434 (2003). The context of
the conduct, such as investigating the location and waiting for the victim to be alone, may be
evidence of predatory conduct. People v Kosik, 303 Mich. App. 146, 160; 841 NW2d 906 (2013).

       Here, defendant objected to the 15-point score for OV 10, asserting that the phone calls
and visit were for the legitimate purpose of obtaining the return of his tools. The prosecutor
noted that the PPO did not prohibit phone calls, the calls constituted predatory preoffense
conduct, defendant did not have a legitimate belief that his property was at the victim’s
workplace, and therefore, his conduct was designed to destroy the victim’s peace of mind at the
workplace. The trial court concluded that defendant was aware of the victim’s weaknesses and

                                               -5-
vulnerability in light of their prior relationship, there was no evidence that defendant’s property
would be found at the victim’s office, and defendant’s statement that his conduct merely would
impose jail time for a PPO violation demonstrated that he conducted a preoffense evaluation
before terrorizing the victim, warranting the 15-point score.

        In light of the record evidence, we cannot conclude that the trial court clearly erred in
scoring OV 10 at 15 points. Hardy, 494 Mich. at 438. The PPO prohibited defendant from
appearing at the victim’s workplace or residence; it did not prohibit contacting the victim by
telephone. The victim initially answered defendant’s phone call, but instructed him to stop
calling her and she would call the police. When the victim stopped answering calls from
defendant’s phone number, he acquired a different phone with a number she did not recognize
and persisted in calling. Although defendant represented that his decision to contact the victim at
work was designed to obtain his tools and save his business, he knew Auman and was friends
with Janisse, but he did not make contact with them and ask that they mediate the tool dispute.
Rather, he walked into the business with his hoodie over his head and proceeded into the
victim’s office where he attempted to lock the victim in the office with him. The victim testified
that the shop employees did not work in the same location every day, and it was possible that she
could have been alone. These facts refute the assertion that defendant engaged in conduct simply
to obtain the return of his tools and support the trial court’s score for this variable.

       Affirmed.



                                                            /s/ Henry William Saad
                                                            /s/ Cynthia D. Stephens
                                                            /s/ Colleen A. O’Brien




                                                -6-